DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the Amendment filed 18 May 2022.  Claims 1, 2, and 4-16 are currently under consideration.  The Office acknowledges the amendments to claims 1, 2, 6, 7, 9, 12, and 15, as well as the cancellation of claims 3 and 17.

Terminal Disclaimer
The terminal disclaimer filed on 18 May 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Nos. 9,775,698, 10,675,134, 10,675,435, 10,743,975, and 10,751,506, as well as any patent granted on Application Number 16/896,072, has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Objections
Claim 1 is objected to because of the following informalities: in the last line, “expanded position” should apparently read --expanded configuration--.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities: “the the distal end” should apparently read --the distal end--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, and 4-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 1 recites that the implantable device comprises a transporting device comprising a container.  However, the specification as-filed fails to teach that the transporting device is implantable (or is part of an implantable device); instead, the specification consistently teaches the transporting device to be a separate device that is not implanted.  Accordingly, claim 1 recites new matter.  Claims 2 and 4-16 are rejected by virtue of their dependence upon claim 1.  For sake of compact prosecution, the claims will be examined as if the transporting device is a separate device from the implantable device and is part of a system for bladder control management.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, and 4-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wei et al. (U.S. Pub. No. 2015/0087896 A1; hereinafter known as “Wei”), in view of Goldberg et al. (U.S. No. 4,932,938; cited in the IDS filed 20 November 2020; hereinafter known as “Goldberg”).
Regarding claim 1, Wei discloses an implantable device for bladder control management (Abstract; Figs. 5-12), the implantable device comprising: a body 140/370/470 having a proximal end and a distal end and configured to be implanted within a bladder of a patient, wherein a portion of the body comprises a lumen extending towards the proximal end and is configured to allow fluid to flow therethrough, the lumen is in communication with an opening at the proximal end ([0062]; [0091]; [0098]), a valve member 144/374 in fluid communication with the lumen and opening ([0066]; [0079]; [0092]; [0095]); a retaining member 142/372 positioned along a portion of the body adjacent to the proximal end, the retaining member configured to transition between an expanded configuration to retain the implantable device within the bladder and a collapsed configured to allow the device to be received within and passed through a bladder neck and urethra, wherein fluid may pass through the lumen when the retaining member is in its expanded configuration ([0062]-[0066]; [0090]-[0091]), and a transporting device 150 connected to the distal end ([0070]).  Wei fails to disclose that the transporting device comprises a container that is configured to receive fluid from the lumen.  Goldberg discloses a similar implantable device/system for bladder control management (Abstract) comprising a body 12 configured to be implanted within a bladder of a patient (col. 6, lines 40-50), the body comprising a lumen configured to allow fluid to flow therethrough, a valve 48 in fluid communication with the lumen (col. 5, lines 13-27), a retaining member 30 configured to transition between an expanded configuration and a collapsed configuration (col. 4, lines 59-65), and a transporting device 14 (col. 4, lines 46-48) comprising a container 118, wherein the transporting device is connected to the distal end of the body (Fig. 4; col. 4, lines 46-48) and the container is configured to receive fluid from the lumen when the retaining member is in its expanded configuration (col. 6, line 57 – col. 7, line 5), in order to collect drainage from the bladder when the patient cannot control it (col. 1, lines 39-45; col. 2, lines 38-49).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wei with a transporting device that includes a container for receiving fluid from the lumen, as taught by Goldberg, in order to collect drainage from the bladder when the patient cannot control it.
Regarding claim 2, the combination of Wei and Goldberg discloses the invention as claimed, see rejection supra, and Wei further discloses that the distal end comprises an attachment mechanism 146 configured to engage a corresponding attachment mechanism 153 on a positioning/retrieval catheter for positioning and retrieving the implantable device ([0065]; [0074]).
Regarding claim 4, the combination of Wei and Goldberg discloses the invention as claimed, see rejection supra, and Wei further discloses that upon disengagement of the corresponding attachment mechanisms from one another, fluid cannot flow into the transporting device (capable of such, if the valve is closed, or if the transporting device is removed from the patient upon disengagement).
Regarding claim 5, the combination of Wei and Goldberg discloses the invention as claimed, see rejection supra, and Wei further discloses that at least the body of the implantable device is comprised of a medical grade material ([0064]; [0091]-[0092]).
Regarding claim 6, the combination of Wei and Goldberg discloses the invention as claimed, see rejection supra, and Wei further discloses that the transporting device is configured to be an insertion device and an extraction device ([0070]).
Regarding claim 7, the combination of Wei and Goldberg discloses the invention as claimed, see rejection supra, and Wei further discloses that the transporting device comprises a second mating structure 153 and the body comprises a first mating structure 146 configured to mate with the second mating structure ([0065]; [0074]).
Regarding claim 8, the combination of Wei and Goldberg discloses the invention as claimed, see rejection supra, and Wei further discloses that the second mating structure comprises a semi-rigid lip 166 ([0072]; [0078]).
Regarding claim 9, the combination of Wei and Goldberg discloses the invention as claimed, see rejection supra, and Wei further discloses magnetics for operating the valve ([0066]; [0092]).
Regarding claim 10, the combination of Wei and Goldberg discloses the invention as claimed, see rejection supra, and Wei further discloses at least one sensor ([0047]).
Regarding claim 11, the combination of Wei and Goldberg discloses the invention as claimed, see rejection supra, and Wei further discloses a processor with wireless capability and that is configured to communicate with the sensor ([0047]-[0048]; [0101]).
Regarding claim 12, the combination of Wei and Goldberg discloses the invention as claimed, see rejection supra, and Wei further discloses that the distal end comprises the first mating structure (Figs. 5, 9, 11; [0091]-[0094]).
Regarding claim 13, the combination of Wei and Goldberg discloses the invention as claimed, see rejection supra, and Wei further discloses that the first mating structure comprises a tapered surface and a latching tip (Fig. 5).
Regarding claim 14, the combination of Wei and Goldberg discloses the invention as claimed, see rejection supra, and Wei further discloses that the second mating structure comprises a first configuration and a second configuration, wherein the second mating structure expands in the first configuration in order to mate with the first mating structure ([0074]).
Regarding claim 16, the combination of Wei and Goldberg discloses the invention as claimed, see rejection supra, and Wei further discloses that the second mating structure comprises a valve mating tip 145 ([0065]; [0080]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Wei and Goldberg as applied to claim 7 above, and further in view of Engel et al. (6,167,886 B1; hereinafter known as “Engel”).  The combination of Wei and Goldberg discloses the invention as claimed, see rejection supra, but fails to disclose that the first mating structure comprises first and second configurations, wherein the first mating structure is mated to the second mating structure when the first mating structure is in the first configuration.  Engel discloses a similar implantable device (Abstract; Figs. 8-11, 24, 25) comprising a first mating structure 51/52/130/152 on the body and a second mating structure 54/55/150 on a transporting device, wherein the first mating structure comprises a first configuration and a second configuration and wherein the first mating structure is mated to the second mating structure when the first mating structure is in the first configuration, in order to ensure removal of the implantable device (col. 9, lines 1-21; col. 13, lines 53-61; col. 18, lines 36-45; col. 21, lines 17-23; col. 21, lines 60-67; e.g., the thread can lie flat along the lumen or extend out from the lumen wall when engaged with the extraction device; e.g., the rigid extraction device has a larger diameter than the lumen, so the lumen walls expand to allow its insertion).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wei and Goldberg with a first mating structure with first and second configurations, as taught by Engel, in order to ensure removal of the implantable device.

Response to Arguments
Applicant’s arguments with respect to the objections to the specification and claims 9 and 12 have been fully considered and are persuasive in light of the amendments.  The objections have been withdrawn. 
Applicant’s arguments with respect to the rejections under 35 U.S.C. 112 have been fully considered and are persuasive in light of the amendments.  The rejections have been withdrawn. 
Applicant’s arguments with respect to the double patenting rejections have been fully considered and are persuasive in light of the terminal disclaimer.  The rejections have been withdrawn. 
Applicant’s arguments with respect to the rejections under 35 U.S.C. 102 and 103 have been fully considered and are persuasive in light of the amendments.  Therefore, the rejections have been withdrawn.  However, upon further consideration, new grounds of rejection are made, as detailed supra.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS B COX whose telephone number is (571)270-5132. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THADDEUS B COX/Primary Examiner, Art Unit 3791